DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 10, and 23 were amended.  Claims 1-23 remain pending.

Response to Arguments
Applicant’s arguments, see pgs. 8-9, filed 10/16/2020, with respect to the rejection(s) of claim(s) 1, 2, 4, 18, and 23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chaimanonart et al. (Adaptive RF power control for wireless implantable bio-sensing network to monitor untethered laboratory animal real-time biological signals, IEEE Sensors, 2008 conference).
Applicant’s arguments, see pgs. 10-11, filed 10/16/2020, with respect to the rejection(s) of claim(s) 3 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Chaimanonart NPL reference cited above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claim(s) 1, 2, 4, 18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaimanonart et al. (Adaptive RF power control for wireless implantable bio-sensing network to monitor untethered laboratory animal real-time biological signals, IEEE Sensors, 2008 conference) (hereinafter referred to as “C”).
Regarding claim 1, C discloses a system, comprising: 
a container configured to contain at least one laboratory animal (see container housing rodent in Figure 1 on page 1242), the container comprising at least one radiofrequency transceiver (see Adaptive RF Control Power Source & RF Transceiver  + RF Transmitter Coil shown on the side and bottom of the cage  in Fig. 1, this is also shown in the schematic drawing in Fig. 3 as the hardware on the left side which includes the RF Power Source, Data Decoder/Power Control, and External Receiver), the radiofrequency transceiver being a wireless radiofrequency transceiver (RF is wireless as shown in Fig. 3); 
and at least one sensor configured to read at least one monitorable condition of the at least one laboratory animal (see Fig. 3 implant microsystem and Fig. 5 bio-sensing electronics block) , the at least one sensor configured to be attached to the at least one laboratory animal (implantable indicates attachment), the at least one sensor comprising at least one radiofrequency transmitter (in Fig. 3, the implant microsystem includes a transmission element Therefore, a miniaturized, implantable, wirelessly powered bio-monitoring system is highly desirable for advanced biological research. Integrating the powering, signal processing, and data transmission electronics into a single IC results in a distinct improvement in system power dissipation, size and weight” – this discusses the goal of the container system which is to not only transfer power but also data; see also pg. 1242, left column, first paragraph – “The digitized power sensing data together with real-time biological signals can be transmitted to a nearby receiver … The wireless implantable system consists of … data transmitting coil”; data transmitting coil is the transmission element previously noted in the bottom right of Fig. 3; Fig. 7 shows this as the antenna used with the VCO inductor).
 Regarding claim 2, C discloses wherein the at least one sensor is configured to: i) be attached to the at least one laboratory animal by an adhesive, or ii) be implanted under skin of the at least one laboratory animal (see claim 1 reference above to implantation).
Regarding claim 4, C discloses wherein the at least one monitorable condition is selected from the group consisting of: position, gait, posture, temperature, oxygenation, local pH, and the concentration of glucose, lactate, glutamate, histamine, cortisol, NADH, NAD+, cholesterol, xanthine, sarcosine, spermine, glycolate, choline, urate, GABA, lysine, asparate, nicotine, alcohol, ethanol, D-amino acids, 6-hydroxynicotine, oxalate, putrescine, galactose, pyruvate, poly-amines, acyl coenzyme A, glutathione, glycerolphosphate, gamma-glutamyl-putrescine, nucleosides, adenosine, sodium, potassium, and glycine (see pg. 1241, left column, Introduction section where a need for particular types of measurements of caged mouse are needed including BP and temperature and other bio-potential signals).
Claim 18 is the method performed by the system of claim 1 and is rejected using the same argument above for claim 1.  Claim 18 also includes a limitation for attaching or implanting the at least 
Regarding claim 23, C disclose a system comprising: 
at least one wireless radiofrequency transceiver configured to be attached to a container (Fig. 1 RF transceiver is attached to the side of the container), the container configured to contain at least one laboratory animal (see rodent in the container in Fig. 1); and 
at least one sensor configured to read at least one monitorable condition of the at least one laboratory animal, the at least one sensor configured to be attached to the at least one laboratory animal, the at least one sensor comprising at least one radiofrequency transmitter (see claim 1 rejection above which discloses how C anticipates each of these limitations).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. (Adaptive RF power control for wireless implantable bio-sensing network to monitor untethered laboratory animal real-time biological signals, IEEE Sensors, 2008 conference) in view of Kamath et al. (US 2007/0016381).  
Regarding claim 5, C et al. do not disclose wherein the at least one sensor comprises: a potentiostat, a working electrode (WE), a reference electrode (RE), and a counter electrode (CE).  However, these features are common portable glucose sensors.  For example, Kamath et al. teach a 
Regarding claim 6, Kamath et al. also teach wherein at least one electrochemically active enzyme or ionophore is coated onto at least one of: a top surface of the working electrode, a top surface of the reference electrode, and a top surface of the counter electrode, the at least one electrochemically active enzyme or ionophore selected to detect an ion or biological molecule in the at least one laboratory animal (see [0243] reference to enzyme domain 49 on an electrode, the enzyme glucose oxidase (GOX) used for detecting glucose).
Regarding claim 7, Kamath et al. also teach wherein the working electrode, the reference electrode, and the counter electrode comprise a material selected from the group consisting of: platinum, platinum oxide, gold, copper-copper sulfate, and palladium hydrogen (see [0375] – “In one embodiment, the three electrodes 1322 include a platinum working electrode, a platinum counter electrode, and a silver/silver chloride reference electrode”).
Regarding claim 17, Kamath et al. teach wherein the at least one electrochemically active enzyme or ionophore is a biorecognition element specific for an organic molecule selected from the group consisting of glucose (Kamath is directed to at least glucose sensing as discussed above), lactate, glutamate, histamine, cortisol, NADH, NAD+, cholesterol, xanthine, sarcosine, spermine, glycolate, choline, urate, GABA, lysine, asparate, nicotine, alcohol, ethanol, D-amino acids, 6-hydroxynicotine, oxalate, putrescine, galactose, pyruvate, poly-amines, acyl coenzyme A, glutathione, glycerolphosphate, gamma-glutamyl-putrescine, nucleosides, adenosine, and glycine.
In claims 5-7 and 17 above, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify C to use a glucose sensor as taught by Kamath with the claimed features for sensing glucose levels in a rodent because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were 
Claim 19 is the method performed by the system of claim 1 executing the combined steps of claims 4 and 5 and is therefore rejected using the arguments for claims 4 and 5 above. 
Claim 20 is the method performed by the system of claim 6 and is therefore rejected using the same argument for claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. (Adaptive RF power control for wireless implantable bio-sensing network to monitor untethered laboratory animal real-time biological signals, IEEE Sensors, 2008 conference) in view of Hicks et al. (US 2018/0160649).  C do not disclose wherein the container comprises a food or water source, and the at least one radiofrequency transceiver is located close to the food or water source and is configured to communicate to the at least one radiofrequency transmitter each time the at least one laboratory animal interacts with the food or water source.  However, Hicks et al. teach the placement of a proximity sensor near an animal’s water trough (water source).  Upon detection by the proximity sensor, a notification is conveyed to the controller system via a communication channel 185 (see [0089]).  Hicks notes that the communication channel can take the form of wireless channels and may use Zigbee as the wireless transmission format (see [0074).  The Office takes official notice that Zigbee is a mesh type communication protocol where every node and both receive and transmit data.  In this case, C et al. was already identified as disclosing a sensor positioned on a rodent that included an RF transmitter and a transceiver comprising a power transmission coil and a data receiving antenna).  The modification here to C would be to include a water source plus a sensor for detecting interaction as taught by Hicks and the modification of each of Chaimanonart’s transmission nodes to include transmission and receiving capabilities for implementing Zigbee (Zigbee would result in the possibility of data transmitting from the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Kamath et al. as applied to claim 6 above, and further in view of Klueh et al. (US 2007/0077265).  Kamath et al. teach a glucose sensor that uses GOX as an active enzyme but does not teach that the GOX is in a glutaraldehyde/bovine serum albumin layer.  However, Klueh et al. teach a glucose sensor tested in mice where the GOX is immobilized in a glutaraldehyde layer containing BSA (See [0146]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C such that the glucose sensor uses a layer on the electrode that includes GOX on a glutaraldehyde BSA layer as taught by Klueh et al. for sensing glucose because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Kamath et al. as applied to claim 6 above, and further in view of Klueh et al. as applied to claim 9 above and further in view of Gratzl et al. (US 2004/0180391).  Klueh et al. do not teach wherein the glutaraldehyde/bovine serum albumin layer is covered with a filter layer configured to regulate and recycle oxygen required by an enzyme reaction involving the electrochemically active enzyme.   The first layer 82, in direct contact with an electrode 80 or optical guide 44, as noted above, is preferably a diffuse layer for products, and eventual co -enzyme(s) (e.g., oxygen) of the enzyme reaction(s)” and [0283] - “In another aspect, a multilayer structure, based on a combination of CA, CAP, or other matrices, to perform a number of different "tasks" is provided. The first layer in direct contact with an electrode or optical guide is a diffuse layer for products, and eventual co -enzyme(s) (e.g., oxygen) of the enzyme reaction(s)”; here “regulate” was interpreted as the layer’s diffusion characteristics specific to oxygen while recycle was interpreted as the simply keeping the oxygen in the layer or at least very least permitting oxygen into the layer appears to be indicated).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C to use glucose sensor with the claimed layer characteristics as taught by Gratzl et al. for sensing glucose because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note, the identified layers in Gratzl were interpreted in the aggregate as the claimed filter layer in claims 10-12.  
 Regarding claim 11, Gratzl et al. also teach wherein the filter layer comprises polyurethane and is configured to improve selectivity of the at least one sensor, by excluding interferent molecules (see [0164] “Optionally, a third layer 86 is a layer of polyurethane. The thickness of the third layer is preferably about preferably about 2-50.mu. in thickness, more preferably, about 5 microns. The polyurethane layer 86 is used to regulate diffusion of glucose, leading to the improvement of linearity and dynamic range of probe responses
Regarding claim 12, Gratzl et al. also teach wherein the interferent molecules are selected from the group consisting of: acetaminophen, urate, cysteine, bilirubin and ascorbic acid (see [0183] where the polyurethane layer “act as protective membranes to prevent electrochemical or other interference from positively charged and negatively charged species such as heavy metal ions, cathecol amines, and ascorbates, respectively”).  The rationale for modifying remains the same.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Fisher et al. (US 2010/0222686).   C does not disclose wherein the at least one radiofrequency transmitter comprises a plurality of radiofrequency transmitters, each transmitter of the plurality of radiofrequency transmitters being individually identifiable by a code transmitted to the at least one radiofrequency transceiver.  However, Fisher teaches a system for monitoring multiple animal cages, each with data transmission capabilities between the cage and a central monitor (Fig. 1 shows a general overview of the system, each receiver 116x is connected to a sensor, thus there are multiple 116x’s and each have an RF transmitter for sending data).  The Office takes official notice that individually identifiable RF transmitters are known in the art as having multiple sensing units in the system as shown and taught by Fisher et al. would necessarily require a method of distinguishing incoming transmitted data.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify C to apply to multiple caged system such as that taught by Fisher and to use the claimed identifier in view of the Official Notice taken when transmitting data because it expands monitoring capabilities where there could be multiple experimental conditions in each container and helps parse data from different sources.  There would have been a reasonable expectation of success because such identification codes are known and used in many communication standards. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Kamath et al. as applied to claim 6 above, and further in view of Zhang et al. (US 2009/0243584).  C and Kamath et al. do not disclose or suggest wherein at least one of the top surface of the working [0011] In one aspect, the present invention provides nanopillar enhanced electrodes for glucose detection. The electrodes are defined by an active three-dimensional (3D) surface formed by arrays of nanopillars standing on a flat support base. In one embodiment, the outer surface of the nanopillars is further functionalizes with glucose oxidase through either self assembly monolayer (SAM) molecules or polypyrrole polymer.”  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the glucose sensing electrodes of Kamath to include the claimed pillar structure with enzyme coating as taught by Zhang et al. for sensing glucose because the extra surface area may be beneficial in terms of signal to noise ratio.  There would have been a reasonable expectation of success given the overlapping subject matters (glucose/analyte sensing).
Claims 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Kamath et al. as applied to claim 6 above, and further in view of Heikenfeld et al. (US 9867539).  C and Kamath et al. do not disclose wherein the at least one electrochemically active enzyme or ionophore is an ionophore selected from the group consisting of Na+, Ca2+, K+, Mg+, H+, Zn+, Mn2+, Cu2+, Cl, P043-, HP042-, H2PO4-, C032-, HC03, and OH-.  However, Heikenfeld et al. teach a sensor for detecting sweat (Abstract) that includes Na+ selective ionophore membrane (see col. 12, lies 45-64).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C to include a sweat sensor with the claimed ionophore limitations as taught by Heikenfeld et al. for sensing sweat because sweat could be used to detect distress in animals.  There would have been a reasonable expectation of success given the overlapping subject matter (electrode sensing applications).  
Regarding claim 16, Heikenfeld et al. teach wherein the at least one electrochemically active enzyme or ionophore is configured to selectively absorb at least one ion selected from the group consisted of K+, Na+, H+, OH-, and CE (see col. 12, lines 45-64).  The rationale for modifying remains the same.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Kamath et al. as applied to claim 20 above, and further in view of Heikenfeld et al. (US 9867539).  Method 21 is rejected using the same arguments for modifying C in view of Kamath and Heikenfeld used for the rejections of claims 15 and 17 respectively. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Kamath et al. as applied to claim 20 above, and further in view of Zhang et al. (US 2009/0243584).  Claim 22 is rejected using the same argument for further modifying C in view of Zhang in the rejection of claim 14 above.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

No prior art of record teaches or fairly suggests, in combination with all other limitations, a container system that includes at least one wireless RF transceiver and at least one RF transmitter on a sensor configured for attachment to a laboratory animal where both the transmitter and transceiver include at least one coil and are configured to communicate and transfer energy through near field inductive coupling between 800-900 MHz.  A discussion of the most relevant art is provided below.

Agarwal et al., Wireless Power Transfer Strategies for Implantable Bioelectronics, IEEE REVIEWS IN BIOMEDICAL ENGINEERING, VOL. 10, 2017, pgs. 136-161
This article which was published the same year as the effective filing date of the instant application discusses various wireless power transfer (WPT as it is commonly referred to in the arts) methods for powering biosensors and the inherent pros and cons of each (see pg. 136, right col., 2nd paragraph in the introduction section).  One of the methods that is examined is Near Field Resonant Inductive coupling (pg. 137 section II.A).  Near-Field inductive coupling requires the claimed coil configuration in the transceiver and transmitter (see pg. 137, first paragraph under section A where a transmitting and receiving coil are disclosed).  The authors note that one advantage of the various methods discussed in the article is the ability to simultaneously transfer power and data using the same link (pg. 149,  right col., first paragraph – “The ability to simultaneously transfer power and data using the same link has significant competitive advantage amongst schemes with similar WPT range and power budgets. NRIC [132]–[135] and NCC [31] schemes have similar power budgets and can support parallel power and data transfer”).  Thus, Agarwal et al. appears to teach most of the limitations in claim 3.  The feature lacking from claim 3 is the frequency range at which power and data is transmitted (800-900 MHz as claimed).  To this end, Agarwal provides a table of known power delivery schemes in biosensor implants (Table I, pg. 150).  The only device shown to be close to the claimed frequency range is a neural implant that operates at 915MHz.  However, this was used for ultrasonic energy transfer applications and not near-field resonant inductive applications.  It is also not readily apparent that 
Taalla et al., A Review on Miniaturized Ultrasonic Wireless Power Transfer to Implantable Medical Devices, IEEE Access, Vol. 7, pgs. 2092-2106, 2019.  
This reference post dates the filing date but summarizes the current state of the art in WPT technology in comparison to ultrasonic methods for medical devices.  Fig. 1 is shown below.  As can be seen, wireless energy transfer includes three known methods (capacitive, inductive and ultrasonic).  Taalla confirms that power transmission can be combined with data transmission (pg. 2094, right col., section B which describes several examples in the art).  The various examples cited in this section discuss the operational frequencies for coupling.  The closest match was noted on page 2096 (left column, 3rd paragraph) where wireless power transmission occurs at 8 MHz and data transmission was achieved at 868 MHz.  Many other example are given where the frequencies all lie outside of the claimed range (see Summary section D on pg. 2097).   A table is also provided on pg. 2101 summarizing inductive coupling WPT technology and data transfer.  

    PNG
    media_image1.png
    703
    1376
    media_image1.png
    Greyscale

Soltani et al., Low-Radiation Cellular Inductive Powering of Rodent Wireless Brain Interfaces: Methodology and Design Guide, IEEE TRANSACTIONS ON BIOMEDICAL CIRCUITS AND SYSTEMS, VOL. 10, NO. 4, pgs. 920-932, AUGUST 2016.
This reference discusses a WPT application for caged rodents that is analogous to the problem being solved in the instant application.  Soltani et al. discuss several existing systems in the Introduction section, but none of them operate in the claimed frequency range.  Soltani’s system appears to operate in the 500 KHz to 2 MHz frequency range (pg. 927, left column).  Soltani’s system also appears to be directed only to power transfer applications and does not include any information regarding simultaneous data transfer. 
Kilinc et al., A System for Wireless Power Transfer of Micro-Systems In-Vivo Implantable in Freely Moving Animals, IEEE SENSORS JOURNAL, VOL. 14, NO. 2, pgs. 522-531, FEBRUARY 2014.
Kilinc et al. teach a rodent cage with WPT technology for powering a biosensor mounted on the rodent (see Fig. 5).  WPT occurs using induction at 13.56 MHz (pg. 524, 
Lee et al., A Smart Wirelessly Powered Homecage for Long-Term High-Throughput Behavioral Experiments, IEEE SENSORS JOURNAL, VOL. 15, NO. 9, pgs. 4905-4916, SEPTEMBER 2015.
Lee also teaches WPT using inductive power transmission (pg. 4906, right col., sect. II, second paragraph) for powering electronics on a rodent in a cage (see Fig. 1 pg. 4906).  Lee also uses a transmission frequency of 13.56 MHz but uses a more traditional 2.4 GHz data connection link to transmit data back to a monitoring unit (Fig. 2, pg. 4907).  13.56 MHz in this case appears to be chosen because it lies in the ISM band (industrial scientific-medical band) (see pg. 4908, right col).  
Kari et al. (US 2014/0247004) – teaches a system for WPT (see Fig. 1 coils 121 and 161 engage in power transfer while inductively per [0143]) that also includes the ability to transmit data separately on what appears to be a near-field capacitive coupling between plates 18 and 19.  
Thus while there appears to be on-going areas in developing Near-Field inductive techniques for WPT and data transmission, the specific frequency band does not appear to be taught based on the Office’s search.
Conclusion
Claims 1-2 and 4-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791